    Case 3:19-cv-00628-SMY Document 25 Filed 09/14/20 Page 1 of 2 Page ID #253




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    TERRY BURNETT,                                          )
                                                            )
                   Plaintiff,                               )
                                                            )
    vs.                                                     )   Case No. 19-cv-00628-SMY
                                                            )
    NATHAN CHAPMAN,                                         )
                                                            )
                   Defendant.                               )

                                         NOTICE AND ORDER

          This case is before the Court for case management. The Court screened Plaintiff’s

Amended Complaint pursuant to 28 U.S.C. § 1915A on June 22, 2020 (Doc. 20) and Defendant

Chapman was sent a request for Waiver of Service of Summons (Doc. 21). Chapman returned the

executed Waiver of Service of Summons and his responsive pleading was due by August 24, 2020

(Doc. 23). To date, Chapman has failed to move, answer, or otherwise plead in response to the

Complaint. 1

          The Clerk of Court must enter default against a defendant who has failed to plead or

otherwise defend. FED.R.CIV.P. 55(a). Accordingly, the Court ORDERS as follows:

             1) The Clerk of Court is DIRECTED to ENTER DEFAULT against
                Defendant Chapman in accordance with Federal Rule of Civil Procedure
                55(a).

             2) The Clerk of Court is DIRECTED to transmit a copy of this Order and the
                entry of default to Plaintiff and Defendant Chapman.




1
  The screening order directed Defendants to “timely file an appropriate responsive pleading to the Complaint” and
states that Defendants “shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).” (Doc. 50, p. 5). Because the
Court specifically ordered Defendants to respond to the Complaint, Defendant Chapman cannot rely on the Prison
Litigation Reform Act to avoid the entry of default. 42 U.S.C. § 1997e(g)(2). See e.g., Vinning v. Walks, 2009 WL
839052, *1 n.2 (S.D. Ill. Mar. 31, 2009) (default against defendant was proper because the Court exercised its authority
under 42 U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to plaintiff’s complaint, and the defendant
“disregarded that direct [o]rder”).
Case 3:19-cv-00628-SMY Document 25 Filed 09/14/20 Page 2 of 2 Page ID #254




     IT IS SO ORDERED.

     DATED: September 14, 2020

                                        s/ Staci M. Yandle_________
                                        STACI M. YANDLE
                                        United States District Judge




                                    2
